Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-20 are objected to because of the following informalities:  
Claims 2-20 each begin with “An apparatus according to claim X,“. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “[[An]] The apparatus according to claim X,“. 
Claim 7, line 1 recites “An apparatus according to claim 5 herein wherein”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “[[An]] The apparatus according to claim 5 .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the phrase “e.g.,” is being treated as "for example," which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 16 recites the limitation "the housing" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the housing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 18-20 are similarly rejected by virtue of their dependency upon claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2007/0255302 to Koeppel et al. 
Regarding claim 1, Koeppel et al. discloses an apparatus (device 110) for inserting a microneedle into tissue (the Examiner notes that “for inserting a microneedle into tissue” is intended use language, and that the device of Koeppel et al. is fully capable of achieving the recited function), the apparatus (device 110) comprising: 
a needle (sharp lancet tip 34) supported by a backing (holder/carrier 32) to move therewith (see Figs. 7-10); 
a forcer (spring 100) selectably operable between a retracted state (Fig. 7, for example) and an extended state (Fig. 8, for example) and wherein, upon operation of the forcer (spring 100) from the retracted state (Fig. 7) to the extended state (Fig. 8), the forcer (spring 100) applies force to the backing (holder/carrier 32) which causes the backing (holder/carrier 32) to travel in an insertion direction toward the tissue (Fig. 9 and paragraph 41); 
a releasable locking mechanism (releasable locking mechanism formed by torsion springs 80 and 82 is a releaseable locking mechanism since the needle cannot go in the reverse direction until the lancing has been performed; see paragraphs 40-42) which, in a locking state (Figs. 8-9), permits one-way motion of the backing (holder/carrier 32) in the insertion direction toward the tissue (Fig. 9 and paragraph 40, to perform the lancing) and lockingly engages the backing (holder/carrier 32) to prevent motion of the backing (holder/carrier 32) in a reverse direction opposed to the insertion direction, the releasable locking mechanism releasable, to a released state (Fig. 10 and paragraph 42), which permits motion of the backing in the reverse direction (paragraphs 40-42); and 
wherein the forcer (spring 100) is disengaged from the backing (holder/carrier 32) when the locking mechanism (releasable locking mechanism formed by torsion springs 80 and 82) lockingly engages the backing (holder/carrier 32) (during Figs. 8-9, the forcer/spring 100 disengages and is then disengaged from the backing/holder/carrier 32; see Figs. 8-9).
Koeppel et al. does not expressly state that the needle is a microneedle. However, Koeppel et al. does disclose that the apparatus can be used for microsampling. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the needle size of the apparatus of Koeppel et al. to be a microneedle or microscale in size, since Koeppel et al. suggests that the device of Koeppel et al. is intended to perform microsampling (abstract and paragraph 6). 
Additionally, it would have been an obvious matter of design choice for the needle to on the micro scale, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04(IV)(A). 
Also, it would have been an obvious matter of design choice to modify the needle of Koeppel et al. to be microscale since applicant has not disclosed that having a microscale needle solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design.  
Furthermore, absent a teaching as to the criticality of the needle being on the microscale, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Regarding claim 2, Koeppel et al. teaches the claimed invention as discussed above concerning claim 1, and Koeppel et al. further teaches the locking mechanism (releasable locking mechanism formed by torsion springs 80 and 82) comprises a lock (torsion springs 80 and 82 function as a releasable lock, see paragraphs 40-42) that, in the locking state (Figs. 8-9) of the releasable locking mechanism, permits motion of at least a portion of the backing (portion of the holder/carrier 32) in the insertion direction from a first side (first side is located above the dashed line, see Examiner’s annotated Figs. 8-9 below) of the lock to a second side (second side is located below the dashed line, see Examiner’s annotated Figs. 8-9 below) of the lock and wherein interaction between the lock (torsion springs 80 and 82) and the backing (holder/carrier 32) prevents motion of the at least a portion of the backing (portion of the holder/carrier 32) in the reverse direction from the second side of the lock to the first side of the lock (at least until springs 80 and 82 begin the retraction process, paragraphs 40-42).

    PNG
    media_image1.png
    527
    748
    media_image1.png
    Greyscale

Regarding claim 17, Koeppel et al. teaches the claimed invention as discussed above concerning claim 1, and Koeppel et al. further teaches the locking mechanism (releasable locking mechanism formed by torsion springs 80 and 82) is releasable by applying force to [[the]] a housing in the insertion direction (depressing activation button 26, which is part of the housing of the device, initiates the whole locking and unlocking process associated with performing the lancing; paragraphs 40-42 and Figs. 8-10).

Allowable Subject Matter
Claims 3-6 and 8-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7, 16 and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER R STILES/Primary Examiner, Art Unit 3783